UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2010 Commission File No. 1-14588 NORTHEAST BANCORP (Exact name of Registrant as specified in its Charter) Maine 01-0425066 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 500 Canal Street Lewiston, Maine (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (207) 786-3245 Former name or former address, if changed since last Report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |X|Written communications pursuant to Rule 425 under the Securities Act ||Soliciting material pursuant to Rule 14a-12 under the Exchange Act ||Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ||Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events On September 14, 2010, Northeast Bancorp announced the extension of the election deadline for shareholders to return the Election Form/Letter of Transmittal to October 15, 2010.The press release announcing the extension of the deadline is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: September 14, 2010 NORTHEAST BANCORP By: /s/James D. Delamater James D. Delamater President and Chief Executive Officer
